DETAILED ACTION
Applicant amended claims 1, 3-6, 8-10, 13-17 and 20 in the preliminary amendment dated 4/27/2021.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 and 2/21/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmberg (US 2018/0288467 A1).

With regards to Claim 1, Holmberg teaches a method for pushing audio and video based on a WebRTC protocol (i.e., In some cases or embodiments, receipt at the host device of the mixed audio performance and supply of the second performer captured vocal audio to the 
calling, by a stream-pushing client terminal, an audio interface of a browser to create an audio processing module, and configuring, by the stream-pushing client terminal, a hybrid output unit on the audio processing module (i.e., Paragraph 17, user is selected, and livestreaming/recording process begins); inputting, by the stream-pushing client terminal, source data and additional data to the audio processing module, and generating, by the stream-pushing client terminal, processed data through the hybrid output unit (i.e., vocals 103A and 103B are captured at respective handhelds 101A, 101B, and may be optionally pitch-corrected continuously and in real-time and audibly rendered mixed with the locally-appropriate backing track (e.g., backing track 107A at current guest device 101A and guest mix 106 at current host device 101B) to provide the user with an improved tonal quality rendition of his/her own vocal performance, Paragraph 58; source data 103A and additional data 107A; Paragraph 71, Figure 4; Figure 5, Items 353, 354); combining, by the stream-pushing client terminal, the source data and the processed data to generate hybrid sound data (i.e.,  Based on the description herein, persons of ordinary skill in the art will appreciate suitable allocations of signal processing techniques (sampling, filtering, decimation, etc.) and data representations to functional blocks (e.g., decoder(s) 352, digital-to-analog (D/A) converter 351, capture 353, 353A and encoder 355), Paragraph 75; Items 355, encodes both video and processed data (data from item 354 in figure 5)); and pushing, by the stream-pushing client terminal, the hybrid sound data to a resource server, to enable a stream-pulling client terminal 

With regards to Claim 2, Holmberg teaches configuring, by the stream-pushing client terminal, a source data input unit and an additional data input unit on the audio processing module; building, by the stream-pushing client terminal, a source data processing line through the source data input unit and the hybrid output unit; and building, by the stream-pushing client terminal, an additional data processing line through the additional data input unit and the hybrid output (i.e., Figure 1, Items (102/107/105) additional data and 103a (source data) are input together to create mix 106; Figure 5, lines from both source and additional data are set, through encoder 355;).

With regards to Claim 3, Holmberg teaches wherein inputting, by the stream-pushing client terminal, the source data and the additional data to the audio processing module, and generating, by the stream-pushing client terminal, the processed data through the hybrid output unit include: inputting, by the stream-pushing client terminal, the source data to the source data input unit (i.e., Figure 5; Voice capture through mic, and video capture through camera), and importing, by the stream-pushing client terminal, output data of the source data input unit into the hybrid output unit through the source data processing line (i.e., Processed data out of Item 354 of Figure 5 and video source out of 350 are input into encoder); and
through the hybrid output unit, processing, by the stream-pushing client terminal, the output data of the source data input and the output data of the additional data input unit to generate 

With regards to Claim 7, Holmberg teaches wherein combining, by the stream-pushing client terminal, the source data and the processed data to generate the hybrid sound data includes: calling, by the stream-pushing client terminal, a data processing interface of the browser to extract video data in the source data (i.e., In some cases or embodiments, vocal audio of individual host- and guest-role performers is captured together with performance synchronized video in a karaoke-style user interface framework and coordinated with audiovisual contributions of the other users to form duet-style or glee club-style group audiovisual performances; Figure 1, Interface of Item 101A); calling, by stream-pushing client terminal, the data processing interface of the browser to extract audio data in the processed data; and (i.e., Figure 5; audio data goes from mic to item 354 (audio processing module to encoder 355)); calling, by the stream-pushing client terminal, the data processing interface of the browser to combine the video data and the audio data to generate the hybrid sound data (i.e., Figure 5, encoder 355 takes video data from camera and processed audio data from 354 to generate hybrid data stream which is sent to content server).

With regards to Claim 8, Holmberg, teaches further including: calling, by the stream-pushing client terminal, a data collection interface of the browser to collect the source data, and inputting, by the stream-pushing client terminal, the source data to the audio processing module (i.e., Figure 5, voice capture from mic goes to 354 (audio processing module)).

With regards to Claim 9, Holmberg teaches further including: calling, by the stream-pushing client terminal, an additional data interface of the browser to obtain the additional data, and inputting, by the stream-pushing client terminal, the additional data to the processing module (i.e., Both pitch correction and added harmonies are chosen to correspond9 to a score 207, which in the illustrated configuration, is wirelessly communicated (261) to the device(s) (e.g., from content server 110 to guest device 101A or via guest device 101A to host device 101B, recall FIG. 1) on which vocal capture and pitch-correction is to be performed, together with lyrics 208 and an audio encoding of the operant backing track 209 (e.g., backing track 107A or guest mix 106). In some cases or embodiments, content selection and guest queue control logic 112 is selective for melody or harmony note selections at the respective guest and host devices 101A and 101B, Paragraph 72; Figure 4, Item 261, COMMS interface)

With regards to Claim 10, Holmberg teaches wherein pushing, by the stream-pushing client terminal, the hybrid sound data to the resource server includes: calling, by the stream-pushing client terminal, a connection interface of the browser to create push model; establishing, by the stream-pushing client terminal, a connection with the resource server through the push module; and inputting, by the stream-pushing client terminal, the hybrid sound data to the push module, and pushing, by the stream-pushing client terminal, the hybrid sound data to the resource server through the push module (i.e.,  the illustration of FIG. 1, a current host user of current host device 101B at least partially controls the content of a live stream 122 that is buffered for, and streamed to, an audience on devices 120A, 120B . . . 120N. 
The limitations of Claim 11 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 12 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 18 are rejected in the analysis of Claim 8 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 10 above, and the claim is rejected on that basis.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (US 2018/0288467 A1) in view of Esun (US 2016/0226941 A1).

With regards to Claim 4, Holmberg teaches the above disclosed subject matter. However, Holmberg does not explicitly disclose wherein a source volume adjustment unit is configured between the source data input unit and the hybrid output unit on the source data processing line, wherein: importing, by the stream-pushing client terminal, the output data of the source data input unit into the hybrid output unit through the source data processing line includes: through the source data processing line, importing, by the stream-pushing client terminal, the output data of the source data input unit into the source volume adjustment unit, and importing, by the stream-pushing client terminal, output data of the source volume adjustment unit into the hybrid.
Esun does teach wherein a source volume adjustment unit is configured between the source data input unit and the hybrid output unit on the source data processing line, wherein: importing, by the stream-pushing client terminal, the output data of the source data input unit into the hybrid output unit through the source data processing line includes: through the source data processing line, importing, by the stream-pushing client terminal, the output data of the source data input unit into the source volume adjustment unit, and importing, by the stream-pushing client terminal, output data of the source volume adjustment unit into the 
	

With regards to Claim 5, Holmberg teaches the above disclosed subject matter. However, Holmberg does not explicitly disclose wherein an additional volume adjustment unit is configured between the additional data input unit and the hybrid output unit on the additional data processing line, wherein: importing, by the stream-pushing client terminal, the output data of the additional data input unit into the hybrid output unit through the additional data processing line includes: through the additional data processing line, importing, by the stream-pushing client terminal, the output data of the additional data input unit into the additional volume adjustment unit, and importing, by the stream-pushing client terminal, output data of the additional volume adjustment unit into the hybrid output unit.
Esun does teach wherein an additional volume adjustment unit is configured between the additional data input unit and the hybrid output unit on the additional data processing line, 
through the additional data processing line, importing, by the stream-pushing client terminal, the output data of the additional data input unit into the additional volume adjustment unit, and importing, by the stream-pushing client terminal, output data of the additional volume adjustment unit into the hybrid output unit (i.e.,  accordance with an embodiment, volume control can be implemented using a gain node. Instead of connecting buffer source objects directly to the audio context destination, they can be connected to the gain node, which can be connected to the audio context and associated with a “gain” value changeable from 0 to 1 to reflect the percent of volume selected or required, Paragraph 85) in order to stream music on mobile devices (Paragraph 3).  Therefore, based on Holmberg in view of Esun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Esun with the system of Holmberg in order to stream music on mobile devices.

With regards to Claim 6, Holmberg teaches the above disclosed subject matter. However, Holmberg does not explicitly disclose wherein inputting, by the stream-pushing client terminal, the additional data to the additional input unit includes: calling, by the stream-pushing client terminal, a ‘decodeAudioData’ function of the audio processing module to decode the additional data, and inputting, by stream-pushing client terminal, the decoded additional data to the additional data input unit.  Esun does teach wherein inputting, by the stream-pushing client terminal, the additional data to the additional input unit includes: calling, 
The limitations of Claim 14 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 16 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 8, 2022